197 F.2d 329
FIELD PACKING CO., Inc.v.UNITED STATES.
No. 11471.
United States Court of Appeals, Sixth Circuit.
April 7, 1952.

Thomas E. Sandidge, Owensboro, Ky., for appellant.
David C. Walls, Charles F. Wood, Louisville, Ky., Neil Brooks, U. S. Dept. of Agr., Washington, D. C., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
It appearing from the record in this cause that the findings of fact of the District Court, upon which it based its judgment, are not clearly erroneous; and that, therefore, its conclusion of law that the appellant company wilfully violated the provisions of War Food Order No. 15, in that it failed to set aside or to sell to approved buyers required quantities of cheese, is correctly drawn; And it appearing further that the contention of the appellant that the action brought by the United States against it was barred by Act of Congress of June 29, 1948, 15 U.S.C.A. § 714 et seq., is not well grounded, for the reason that the statute was intended to operate prospectively and not retroactively, it being established that no statute of limitation shall be given retroactive effect unless such construction is required by explicit language or by necessary implication, see Fullerton Krueger Lumber Co. v. Northern Pacific Ry. Co., 266 U.S. 435, 437, 45 S. Ct. 143, 69 L. Ed. 367; Sohn v. Waterson, 17 Wall. 596, 84 U.S. 596, 21 L. Ed. 737; Cf. Shwab v. Doyle, 258 U.S. 529, 534, 42 S. Ct. 391, 66 L. Ed. 747; United States Fidelity & Guaranty Co. v. Struthers Wells Co., 209 U.S. 306, 314, 28 S. Ct. 537, 52 L. Ed. 804; Claridge Apartments Co. v. Commissioner of Internal Revenue, 323 U.S. 141, 164, 65 S. Ct. 172, 89 L. Ed. 139; United States v. St. Louis, S. F. & T. R. Co., 270 U.S. 1, 3-4, 46 S. Ct. 182, 70 L. Ed. 435.


2
The judgment of the District Court, awarding recovery from appellant of $8,984.49, with interest, is affirmed; and it is so ordered.